Name: Commission Regulation (EEC) No 2964/83 of 21 October 1983 suspending the sale of skimmed-milk powder pursuant to Regulation (EEC) No 443/77
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 22. 10 . 83 Official Journal of the European Communities No L 289/35 COMMISSION REGULATION (EEC) No 2964/83 of 21 October 1983 suspending the sale of skimmed-milk powder pursuant to Regulation (EEC) No 443/77 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 1600/83 (2), and in particular Article 7 (5) thereof, Whereas a number of special measures to encourage the disposal of skimmed-milk powder have been adopted in order to deal with the situation on the market concerned which featured large stocks and limited outlets ; whereas those special measures included in particular Commission Regulation (EEC) No 443/77 of 2 March 1977 on the sale of skimmed ­ milk powder for use in feed for animals other than young calves (3), as last amended by Regulation (EEC) No 2342/83 (4), the purpose of that Regulation being to authorize the use, in feed for animals other than young calves, of skimmed-milk powder which is held in public stores and which cannot be disposed of normally in the course of a milk year ; Whereas sales pursuant to Regulation (EEC) No 443/77 should be temporarily suspended for budgetary reasons ; whereas the suspension must not, however, apply where commitments to buy were entered into prior to the entry into force of this Regulation in accordance with Article 9 (6) of Commission Regula ­ tion (EEC) No 368/77 (*), as last amended by Regula ­ tion (EEC) No 2342/83 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 The application of Regulation (EEC) No 443/77 is hereby suspended until 1 November 1983 . The provisions of Regulation (EEC) No 443/77 shall , however, continue to apply in respect of buying commitments entered into prior to the entry into force of this Regulation in accordance with Article 9 (6) of Regulation (EEC) No 368/77. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 21 October 1983 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148, 28 . 6 . 1968 , p. 13 . (2) OJ No L 163 , 22 . 6 . 1983 , p. 56 . (3) OJ No L 58 , 3 . 3 . 1977, p. 16 . (4) OJ No L 225, 18 . 8 . 1983 , p. 11 . 0 OJ No L 52, 24 . 2. 1977, p. 19 .